*65TEXTO COMPLETO DE LA SENTENCIA
Comp USA of P.R., Inc. (Comp USA) recurre en revisión judicial de una determinación final administrativa del Departamento de Asuntos del Consumidor (D.A.C.O.) que en reconsideración le impuso una multa administrativa por violación al Reglamento de Prácticas y Anuncios Engañosos.  Revocamos la determinación administrativa. Veamos.
I
El D.A.C.O., por conducto de uno de sus inspectores, luego de observar el boletín de anuncios de artículos en venta de Comp USA, le emitió un aviso de infracción el 5 de enero de 2005. Este aviso reza como sigue:
Por la presente se le notifica de la siguiente infracción a la Ley- Regla 13 y 15 del Regí, de Prácticas y Anuncios Engañosos, según enmendada. La violación consiste en que la firma en epígrafe anunciaba mediante “shopper” de especiales y precios regulares válidos del 4 al 5 de enero de 2005, artículos en venta especial y/o precios regulares indicando la cantidad disponible de éstos por tienda, cuando los mismos tendrán que estar disponibles en cantidades suficientes durante todo el período de efectividad de la venta anunciada y no son artículos identificados como liquidación de temporada e inventario.
El 24 de enero de 2005, el D.A.C.O. emitió una “Notificación de aviso de infracción”, por violación a las Reglas 13 y 15 del Reglamento Núm. 6772 de Prácticas y Anuncios Engañosos, de 19 de febrero de 2004 (Reglamento 6772), la cual reza como sigue:

“La violación incurrida consiste en que la firma de epígrafe anunciaba mediante “shopper” de especiales y precios regulares válidos del 4 al 5 de enero de 2005, artículos en venta especial y/o precios regulares indicando la cantidad disponible de éstos por tienda cuando los mismos tendrán que estar disponibles en cantidades suficientes durante todo el período de efectividad de la venta anunciada y no son artículos identificados como liquidación de temporada e inventario. ”

Se le notificó la imposición de una multa administrativa de dos mil dólares ($2,000.00). Conforme a las disposiciones del Reglamento 6772 relativas a la impugnación de tal dictamen administrativo, la recurrente Comp USA presentó ante D.A.C.O. una moción solicitando la desestimación de la “Notificación de aviso de infracción” y el cierre y archivo del caso. En la misma plantea:

“Luego de analizados los referidos documentos, nos pudimos percatar que tanto el Boleto de Infracción, como la correspondiente Notificación de Aviso de Infracción, ninguno dispone cuáles son los supuestos artículos que debían estar disponibles en cantidades suficientes durante toda la vigencia del shopper y que no estaban identificados como artículos de liquidación de temporada e inventario. ’’

Plantea la insuficiencia de la notificación, situación violatoria del debido proceso de ley, al no identificar los artículos que dieron base a la querella. Además, plantea que el aviso de infracción no está firmado por ningún representante del D.A.C.O. tal como lo exige el Reglamento 6772.
D.A.C.O. convocó a una vista administrativa en la cual se reprodujo la moción de desestimación de la querella por parte de Comp USA por los mismos fundamentos. El 17 de mayo de 2005, notificada el mismo día, la Oficial Examinadora, Leda. Delia E. Pagán Robles, emitió resolución acogiendo el planteamiento de *66desestimación. Se basó en los argumentos de las partes, las constancias del expediente de la agencia y en el derecho aplicable. Acorde con lo anterior, en lo pertinente, llegó a las siguientes:

“DETERMINACIONES DE HECHOS


T. El 5 de enero de 2005, un funcionario de este Departamento realizó una investigación de la firma infractora.


2. El inspector determinó que el infractor violó las Reglas 13 y 15 del Reglamento de Prácticas y Anuncios Engañosos, según enmendado.


3. La violación consistía en que “la firma de epígrafe anunciaba mediante “shopper de especiales y precios regulares válidos del 4 al 5 de enero de 2005, artículos en venta especial y/o precios regulares indicando la cantidad disponible de éstos por tienda cuando los mismos tendrán que estar disponibles en cantidades suficientes durante todo el período de efectividad de la venta anunciada y no son artículos identificados como liquidación de temporada e inventario. (Enfasis nuestro)


4. Con motivo de dicha infracción se le notificó el 24 de enero de 2005 una Notificación de Aviso de Infracción con la imposición de una multa de $2,000.00.


5. El aviso carece de la identificación de los artículos a los cuales hace referencia el Departamento los cuales alegadamente constituyen violación al Reglamento. (Énfasis nuestro)


6. El compareciente radicó una Moción de Desestimación el 2 de febrero de 2005 estableciendo:


a) El boleto de infracción y la Notificación de Aviso de Infracción -ninguno dispone cuáles son los supuestos artículos que debían estar disponibles en cantidades suficientes durante toda la vigencia del shopper e inventario.


b) El boleto de infracción no está firmado por ningún representante de la compareciente.


c) Violación al Reglamento de Sanciones y Multas Regla 8 (b), (2) y (4) porque no contiene el boleto las disposiciones legales o reglamentarias por las cuales se le notifica el aviso de infracción y que tampoco contiene las circunstancias en que se realiza la inspección.


7. En la argumentación legal, el compareciente expuso:


a) Falta de notificación adecuada en violación al debido proceso de ley, Rivera Rodríguez & Co. v. Lee Stowell Taylor, 133 D.P.R. 881 (1983).


8. A la fecha de la celebración de la vista administrativa, este Departamento no había contestado la Moción de Desestimación relacionada.


10. El Ledo. Colberg expuso en su argumentación verbal que se viola el debido proceso de ley, ya que la violación que se alega que se cometió no especifica los artículos ni se refiere a ninguno en conciso.


Alega falta de notificación adecuada, ya que no especifica los artículos en que se basa la alegada infracción para poder defenderse; adolece de falta de especificidad.


11. El Departamento expuso en su argumentación verbal, por conducto de su representante Leda. Cordero, 
*67
que de la infracción específicamente surge que se refiere a los artículos en venta especial y/o precios regulares. Se refiere específicamente a todos los que no están identificaos (sic) como liquidación de temporada e inventario. De todo el shopper son los que dicen las cantidades disponibles a los que se refiere la infracción. ”

CONCLUSIONES DE DERECHO
Este Departamento .está facultado por el-Reglamento de Prácticas y Anuncios Engañosos, del 9 de enero de 2002, para proteger a los consumidores de las prácticas y anuncios engañosos que creen o tiendan a crear una apariencia falsa o engañosa sobre bienes o servicios ofrecidos en el comercio. 
El Art. 13 del Reglamento, supra, dispone que el comerciante tendrá disponible para la venta los bienes anunciados en especial en cantidades suficientes para responder a la demanda razonablemente anticipada durante todo el período de efectividad de la venta anunciada, a menos que se notifique adecuadamente que la mercancía sólo estará disponible en tienda fuera de Puerto Rico. En tal caso, la notificación deberá aparecer clara y adecuadamente.
En su sección 2159, la Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A., recoge los preceptos básicos de (sic) del debido proceso de ley disponiendo como requisitos de notificación la referencia a las disposiciones legales o reglamentarias presuntamente infringidas, si se imputa una infracción a las mismas y a los hechos constitutivos de tal infracción.
Tal notificación debe establecer claramente, con especificidad y oportunamente, la conducta prohibida incurrida de tal forma que el presunto infractor pueda tomar conocimiento sobre ella y defenderse adecuadamente. El Departamento también tiene la obligación de conceder una adjudicación imparcial basada en el expediente. Ley de Procedimiento Administrativo Uniforme, 3 L.P.R.A. 2151.
Del expediente claramente surge que el Departamento omitió establecer con especificidad cuáles artículos del Shopper se anunciaba en cantidades limitadas por tienda. En adición, el Aviso carece de las bases racionales y requisitos reglamentarios para poder concluir que la cantidad anunciada por artículo no eran suficientes, privando al presunto infractor de tomar conocimiento oportuno de las mismas para poder refutarlas en la vista administrativa.
En cuanto al segundo fundamento para la solicitud de desestimación al Aviso de Infracción de no informar el nombre del representante, exponemos lo siguiente:
“El Reglamento para la Imposición de Sanciones y Multas aprobado el 29 de marzo de 2004 requiere que se incluya el nombre del representante que recibe la infracción. ” (Art. 8B(s) del Reglamento.)
El inspector del Departamento, Orlando Rivera, no cumplió con incluir el nombre del representante que recibió el Aviso de Infracción. Privó al presunto infractor de este requisito Reglamentario. “Una vez una Agencia ha promulgado unos reglamentos para facilitar su proceso decisional y limitar el alcance de su discreción viene obligada a observarlos estrictamente y no queda a su soberana voluntad los derechos que ella misma a extendido...”, García Cabán v. UPR, 120 D.P.R. 165, pág. 39, Manual de Derecho Administrativo 2002, Prof. Javier A. Echevarría Vargas.
El Inspector del Departamento no notificó y tampoco orientó al personal del presunto infractor de tal forma que tuviera conocimiento de su presencia en las facilidades, otorgando la oportunidad de corregir la conducta presuntamente infractora en beneficio de los consumidores. Aunque el Departamento haya determinado en el expediente que el presunto infractor es reincidente, no puede privarlo de notificarle conforme al Reglamento el Aviso de Infracción.
*68Conforme las facultades conferidas a este Departamento por la Ley Núm. 5 del 23 de abril de 1973, este Departamento emite la siguiente:

“ORDEN


De conformidad con las anteriores Determinaciones de Hechos y Conclusiones de Derecho que se incorporan y hacen formar parte de esta Resolución, se declara Con Lugar la Moción de Desestimación por falta de especificidad en la notificación del boleto de infracción y por incumplimiento a los Reglamentos procesales antes citados.”

El 26 de mayo de 2005, el abogado del interés público de D.A.C.O. solicitó reconsideración.
El 31 de mayo de 2005, la propia Leda. Pagán Robles emite un “Informe sobre resolución en reconsideración”, en donde consigna su posición de no reconsiderar su determinación. Reiteró:

“Por directriz, esta Juez Administrativa está impedida de firmar la Resolución en Reconsideración, lo cual fue reservado para la Directora Regional, Leda. Norma Giralt Armada.


Sin embargo, en cumplimiento a la directriz antes especificada, atendemos el presente recurso a solicitud de la Directora Regional, mediante informe, conforme a las disposiciones del Artículo 10 de la Ley Núm. 5 del 23 de abril de 1973, según enmendada y sección 3.13 de la Ley de Procedimiento Administrativo Uniforme, 3 LPRA secc. 2163. ”

El requisito de especificidad al cual nos referimos y el cual es requerido por el Debido Proceso de Ley no se limita en citar las Reglas presuntamente incumplidas, si no en detallar y especificar la conducta constitutiva de ilicitud para que el presunto infractor pueda tener conocimiento a lo que se refiere el Departamento y pueda defenderse adecuadamente en la vista administrativa.
El aviso hace referencia a un shopper el cual tiene artículos en venta especial con y sin límites de cantidades. El presunto infractor o el Departamento en su faceta adjudicativa, no puede identificar a que (sic) artículo se refiere. Si la intención es que por la mera limitación de un artículo en especial constituye una violación, debe el aviso de infracción concluir como resultado de una investigación, que la cantidad del mismos (sic) no es suficiente.
Las notificaciones del Departamento están ausente (sic) del proceso investigativo realizado que fundamente la conclusión que las cantidades anunciadas no son suficientes. Aunque el Departamento hubiese realizado la investigación, viene obligado a incluir en la notificación, los fundamentos que concluyen que no son suficientes para que el presunto infractor pueda defenderse de ellos en la vista administrativa.
Destacamos que el requisito de especificidad de los hechos no sólo está contenido en los reglamentos, sino también en la Ley de Procedimiento Administrativo Uniforme requiere en su sección 3.4(l)(b) (la querella debe contener los hechos constitutivos de la infracción, 3 L.P.R.A. secc. 2154.) No estamos requiriendo algo nuevo al Departamento. Refiérase a la especificidad establecida en el aviso de infracción de la Querella AE 05-25612-R por los inspectores, Javier Olmo y José A. Rodríguez.
No trae a la atención el Interés Público en el recurso de reconsideración, legislación, reglamento o jurisprudencia que nos obligue a revocar nuestra determinación. Es un requisito para el abogado del Interés Público cumplir con la norma expuesta a continuación:
*69“La parte afectada por una determinación de hecho debe demostrar en primer lugar que existe otra prueba en el récord que reduzca o menoscabe el valor probatorio de la evidencia demostrada hasta el punto de que no se puede concluir que la determinación de la agencia fue razonable de acuerdo con la totalidad de la prueba que tuvo ante su consideración. ” Ramírez Rivera v. Departamento de Salud, 99 JTS 47.
El Informe fue archivado en autos y enviado copia a las partes.
El día 8 de junio, notificado el 9 de junio, ambos de 2005, el D.A.C.O., por conducto de la Directora Regional, Leda. Norma Giralt Armada, emite una resolución en donde deja sin efecto el informe del 31 de mayo de 2005 suscrito por la Leda. Pagán Robles, entendiendo que las normas administrativas del Departamento le confieren la facultad exclusiva a la Directora Regional para pasar juicio sobre las mociones de reconsideración. Citamos en lo pertinente:

“En forma alguna, la Oficial Examinadora del caso que nos ocupa fue autorizada a emitir el Informe de referencia y notificado a las partes el 1 de junio de 2005. Su actuación contraria a derecho excedió las facultades que le han sido conferidas, por lo cual dicho documento carece de validez alguna para los propósitos de ser considerado como la Resolución en Reconsideración del presente caso y se tendrá por no emitido.


En mérito de lo previamente expresado se emite lo siguiente:


ORDEN


Se deja sin efecto el Informe Sobre Resolución en Reconsideración del 1 de junio de 2005. Se toma conocimiento de la reconsideración presentada por el Interés Público y se le concede a la firma de epígrafe un plazo de 30 días para que se exprese sobre la reconsideración presentada. ”

Dentro del término concedido a la Comp USA y sin esperar que expirara, emitió resolución en reconsideración. Resolvió:

“En el caso ante nuestra consideración, la Notificación de Aviso de Infracción emitida a Comp USA por el Departamento dispone lo siguiente:


La violación incurrida consiste en que la firma de epígrafe anunciaba mediante “shopper” de especiales y precios regulares válidos del 4 al 5 de enero de 2005, artículos en venta especial y/o precios regulares indicando la cantidad disponible de éstos por tienda cuando los mismos tendrán que estar disponibles en cantidades suficientes durante todo el período de efectividad de la venta anunciada y no son artículos identificados como liquidación de temporada e inventario. ”

De una lectura de la Notificación de Aviso de Infracción surge que Comp USA fue notificada de que en el “shopper” de especiales y precios regulares, los cuales eran válidos del 4 al 5 de enero de 2005, se anunciaban ciertos artículos indicando la cantidad disponible de éstos, a pesar de que el anuncio no indicaba que dicha mercancía estaba en liquidación de temporada o inventario.
En aras de prepararse para la vista administrativa, lo único que Comp USA tenía que hacer era examinar el “shopper” objeto de la controversia, el cual fue preparado por dicha parte, para darse cuenta de que la inmensa mayoría de los artículos allí anunciado limitaban las cantidades, sin detallar que eran artículos de liquidación de temporada o inventario. Lo anterior en incumplimiento con la Regla 15 del Reglamento, supra.
La Regla 15 del Reglamento, supra, prohíbe que un comerciante condicione una venta especial a un número limitado de mercancía, a menos de que se anuncie que se trata de artículos fuera de temporada o de liquidación.
*70La violación imputada a Comp USA consiste en el hecho de haber publicado un shopper anunciando cierta mercancía en cantidades limitadas, sin tener que entrar a considerar si las cantidades ofrecidas eran o no adecuadas. El Aviso de Infracción emitido a Comp USA notifica adecuadamente los hechos constitutivos de la infracción.
Por lo anterior, resolvemos que el Aviso de Infracción emitido contra Comp USA constituye una notificación adecuada, toda vez que rio era necesario el haber indicado los artículos que habían sido limitados.
Pasemos a resolver si en el caso ante nos, el no haber incluido el nombre del representante de la parte infractora que recibió el boleto de infracción es fundamento para desestimar el caso de epígrafe.
De un lenguaje del Artículo 6 (j) de la Ley Núm. 5, supra, surge que entre las varias formas de los funcionarios del Departamento de la División de Protección al Consumidor pueden ejercer sus funciones de fiscalización de los anuncios y de las prácticas engañosas en el comercio, se encuentran el realizar una investigación en el local del comercio o realizando una revisión de las hojas de especiales, comúnmente denominadas “shoppers”.
Si bien es cierto que el Artículo 8 B(2) del Reglamento para la Imposición de Sanciones y Multa, aprobado el 29 de marzo de 2004, requiere que se incluya el nombre del representante que recibe la infracción, resolvemos que dicho requisito solamente aplica cuando la investigación se lleva a cabo en el local del comercio en controversia. En el caso ante nuestra consideración, surge del expediente administrativo que el inspector del Departamento inspeccionó el “shopper” objeto de la controversia y del examen realizado procedió a emitir el aviso de infracción. Por lo tanto, en las situaciones, como en la de autos, donde un inspector de la División de Protección del Consumidor, al ejercer sus funciones de fiscalización de los anuncios publicados a través de los distintos medios de comunicación, es imposible e irrazonable requerir que se incluya un nombre del representante que recibe la infracción, toda vez que el boleto de infracción no se emitió como resultado de una visita a las facilidades del comerciante, sino de una inspección de los “shoppers” publicados por los comerciantes.
En virtud de lo anterior, procede declarar Ha Lugar la Moción de Reconsideración presentada por la parte recurrente.
Por todo lo cual, este Departamento, en virtud de las facultades conferidas por la Ley Núm. 5 de 23 de abril de 1973, según enmendada, emite la siguiente:

“ORDEN


Se declara HA LUGAR la Moción de Reconsideración presentada por la parte recurrente.


Se deja sin efecto al Resolución emitida el 17 de mayo de 2005, notificada en la misma fecha.


Se confirma la multa notificada a Comp USA of Puerto Rico, Inc., el 24 de enero de 2005.


Se ordena a Comp USA of Puerto Rico, Inc. que dentro del plazo de veinte (20) días a partir de la fecha de notificación de la presente resolución pague la suma de $2,000.00 por concepto de la multa impuesta. ”

No conforme con dicha resolución, recurre Comp USA mediante el presente recurso de revisión judicial. Los siguientes son los errores planteados:

“Erró D.A.C.O. al no garantizar el debido proceso de ley al cual tiene derecho la parte recurrente, y 
*71
consecuentemente, al emitir una Resolución en Reconsideración donde se le impone a la parte recurrente el pago de una multa administrativa. Específicamente, D.A.C.O. falló en no cumplir con el requisito procesal más básico de nuestro ordenamiento jurídico, entiéndase una notificación adecuada.


Erró D.A.C.O. además, en la aplicación de sus propios Reglamentos, al interpretar que no hace falta el nombre o la firma de un representante del presunto infractor, tal como lo exige el Reglamento para la Imposición de Sanciones y Multas, del 2004. ”

II
A
La Ley de Procedimiento Administrativo Uniforme, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2101, et seq. (L. P. A. U.), establece que la propia agencia podrá radicar querellas ante su foro administrativo por infracción a las leyes o reglamentos que administra. La querella debe contener el nombre y la dirección postal del querellado, los hechos constitutivos de la infracción y las disposiciones legales o reglamentarias por las cuales se le imputa la violación. 3 L.P.R.A. sec. 2154.
La agencia notificará por escrito a todas las partes o a sus representantes autorizados e interventores la fecha, hora y lugar en que se celebrará la vista adjudicativa. La notificación se deberá efectuar por correo o personalmente con no menos de quince (15) días de anticipación a la fecha de la vista, excepto que por causa debidamente justificada, consignada en la notificación, sea necesario acortar dicho período, y deberá contener la siguiente información:

(d) Referencia a las disposiciones legales o reglamentarias presuntamente infringidas, si se imputa una infracción a las mismas, y a los hechos constitutivos de tal infracción. ”

3 L.P.R.A. sec. 2159.
La Ley Núm. 5 de 23 de abril de 1973, conocida como la “Ley Orgánica del Departamento de Asuntos del Consumidor," 3 L.P.R.A. see. 341, creó el Departamento de Asuntos del Consumidor con el propósito primordial de vindicar e implementar los derechos del consumidor, frenar las tendencias inflacionarias; así como el establecimiento y fiscalización de un control de precios sobre los artículos y servicios de uso y consumo. Sec. 341 (b).
El Secretario del D.A.C.O. tiene entre sus poderes y facultades el “reglamentar y fiscalizar los anuncios y las prácticas engañosas en el comercio, incluyendo la facultad de fiscalizar las reclamaciones sobre la calidad y demás cualidades de los productos y servicios realizados a través de los distintos medios de comunicación, así como requerir de los anunciantes evidencia de la veracidad de los reclamos realizados”. Sec. 341(e), inciso O)-
En virtud de la facultad de aprobar y adoptar reglamentos, el D.A.C.O. aprobó el Reglamento Núm. 6772 de Prácticas y Anuncios Engañosos de 19 de febrero de 2004 (Reglamento 6772), vigente y aplicable a la situación de hechos que motivan este recurso. Se creó con el propósito de proteger a los consumidores de las prácticas y anuncios que creen o tiendan a crear una apariencia falsa o engañosa sobre bienes o servicios ofrecidos en el comercio. Además, prohíbe las prácticas y anuncios engañosos con el objetivo de establecer un clima de confianza y respeto entre comerciantes y consumidores. (Regla 2 del Reglamento 6772).
La Regla 5 del Reglamento 6772 define lo que constituye un “anuncio”, “anuncio engañoso”, “bien” y
*0[[Image here]]
[[Image here]]
[[Image here]]
[[Image here]]
*72“práctica engañosa”, entre otras definiciones. El “anuncio” se refiere a “cualquier manifestación oral, escrita, gráfica, pictórica, electrónica o de cualquier otra forma presentada, hecha con el propósito de ofrecer, describir o de cualquier otra forma representar un bien o servicio, o algún aspecto de un bien o servicio”. Un “anuncio engañoso” es “cualquier anuncio que constituya o tienda a constituir fraude, engaño o comunique o tienda o comunicar una idea falsa o incorrecta sobre el bien o servicio anunciado.” Un bien” es “cualquier bien mueble o inmueble, mercancía, artículo o producto susceptible de ser objeto de una compraventa, arrendamiento o de cualquier tipo de transacción comercial. ” La “práctica engañosa” se refiere a “cualquier acto, práctica, curso de conducta, mecanismo de persuasión, ofrecimiento, información o promesa hecha, aparentemente hecha o sugerida, que fuere engañosa, falsa, fraudulenta o que de cualquier forma tienda al engaño, o mediante la cual se tergiversen o puedan malinterpretarse los verdaderos hechos de las cosas”.
La Regla 7 del Reglamento 6772 establece lo siguiente:

“Regla 7- Prácticas y Anuncios Engañosos


B. El término práctica engañosa incluye, entre otros, los siguientes actos:


1. representar o expresar un hecho o una oferta si tal declaración es engañosa o falsa, o posee la tendencia o capacidad para confundir, o si no se tiene la información suficiente para sustentarla, o se ocultare un dato relevante;

2.

3. anunciar u ofrecer un determinado bien o servicio como camada, consciente que no está disponible o que no tiene cantidades suficientes, para atraer al consumidor e intentar venderle otro bien o servicio, desalentar la compra de un bien o servicio anunciado y ofrecer otro en sustitución. ”

Las Reglas 13 y 15 del Reglamento 6772, establecen:

“Regla 13. Disponibilidad del bien anunciado


El comerciante tendrá disponibles para la venta los bienes anunciados en especial en cantidades suficientes para responder a la demanda razonablemente anticipada durante todo el período de efectividad de la venta anunciada, a menos que se notifique adecuadamente que la mercancía sólo estará disponible en tiendas fuera de Puerto Rico. En tal caso, la notificación deberá aparecer clara y adecuadamente.


Regla 15. Divulgación de fecha de comienzo y fin de venta especial


Se divulgará en los anuncios la fecha de comienzo y fin de toda venta especial.


En el caso de anuncios de venta especial efectuados en periódicos de circulación general, incluyendo sus suplementos, hojas sueltas y “shoppers”, se entenderá que un anuncio de esta índole comenzará a regir en la fecha de publicación inicial en aquellos casos en que la fecha de comienzo no conste en el mismo.


Cuando no se haya fijado término de duración de la venta especial, se entenderá que la venta especial se extiende por un plazo de treinta (30) días, contados a partir del último anuncio realizado.


Se podrá anunciar que la venta especial terminará al agotarse la mercancía si se especifica clara y 
*73
adecuadamente la cantidad en existencia por cada tienda si se tratase de ventas de artículos fuera de temporada y ventas de liquidación por inventario. En estos casos deberá aparecer clara y adecuadamente en los anuncios que se trata de ventas de artículos fuera de temporada y ventas de liquidación por inventario. ’’

Por otro lado, el Reglamento Núm. 6794 para la imposición de sanciones y multas de D.A.C.O. del 1 de abril de 2004, en su Regla 8 establece que el aviso de infracción contendrá la siguiente:

“Regla 8. Avisos de orientación o de infracción; contenido


B) El aviso de infracción contendrá lo siguiente:

1) Una descripción de las circunstancias personales del infractor, incluyendo, pero sin limitarse a, nombre de la persona, negocio o institución intervenida o investigada, dirección física y postal, y los números de teléfonos disponibles. En el caso de una corporación, sociedad o entidad jurídica, se expresará el nombre y dirección del Presidente o del agente residente;

2) La descripción de las circunstancias en que se realiza la inspección: lugar, fecha, hora en que se emitió el aviso, nombre de la persona o personas que reciben la infracción y su posición dentro de la estructura organizacional del negocio o institución investigada;


3) La descripción de la actuación u omisión constitutiva de violación;


4) Las disposiciones legales o reglamentarias por las cuales se le notifica el aviso de infracción;


5) Una advertencia a los efectos de que el Departamento podrá, dentro del término de veinte (20) días contados a partir de ser de emitido el aviso de infracción, notificar formalmente una multa administrativa y la cantidad máxima de dinero que podría imponérsele;


6) Las circunstancias del empleado o funcionario que emite el mismo: nombre completo en letra de molde, la Oficina Regional, Unidad o División del Departamento en la cual trabaja y su firma. ”

La Regla 9 del Reglamento Núm. 6794 dispone:

“Regla 9. Notificación de multa administrativa


El Departamento notificará la multa administrativa a la persona, negocio o institución infractora, dentro del término de veinte (20) días contados a partir de la fecha en que se emitió el aviso de infracción.


La notificación de multa administrativa contendrá:


1) Una descripción de las circunstancias personales del infractor, incluyendo, pero sin limitarse a, nombre de la persona, negocio o institución intervenida, su dirección postal;


2) La descripción de la actuación u omisión constitutiva de la infracción;


3) Todas las disposiciones legales o reglamentarias aplicables por las cuales se le imputa la violación.

*74B
Las agencias administrativas están obligadas a observar estrictamente las reglas que ellas mismas promulgan, en aras de limitar su discreción, y que no quede a su arbitrio reconocer o no los derechos allí contenidos. Com Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750, 764 (1999). Veánse, además, García Cabán v. U.P.R., 120 D.P.R. 167, 175 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747, 757 (1982); García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53, 56 (1978). Una vez la agencia adopta una norma administrativa, debe cumplirla y aplicarla en la manera en que está concebida, sirviendo siempre a los propósitos, objetivos y política pública que la forjaron. Además, la agencia viene obligada a velar porque los requisitos estatutarios establecidos en su reglamento sean cumplidos. T-JAC, Inc. v. Caguas Centrum Limited, 148 D.P.R. 70, 81 (1999).
La L.P.A.U. define los derechos que cobijan a una persona natural o jurídica objeto de una disposición administrativa en dicho procedimiento adjudicativo formal ante la agencia. Así, tiene derecho a una notificación oportuna de los cargos o querellas o reclamos en contra de una parte, derecho a presentar evidencia, a una adjudicación imparcial y a que la decisión administrativa se base en el expediente. 3 L.P.R.A. sec. 2151.
La notificación de una querella es un requisito indispensable para la validez del procedimiento administrativo de carácter adjudicativo. Su incumplimiento violenta el derecho a ser oído, toda vez que forma parte y está ligada a él de manera indisoluble. A través de la notificación se le informa a la parte querellada de las alegaciones en su contra y se le concede oportunidad razonable para contestar y presentar su caso. Es un requisito elemental del debido proceso de ley. D. Fernández Quiñones, Derecho Administrativo y Ley de Procedimiento Administrativo Uniforme, 2da. Ed., Forum, pág. 150.
También se requiere que sean notificados los hechos constitutivos de la alegada infracción cometida por el querellado. De lo que se trata es de la especificación de las controversias o cuestiones de hechos y de derecho que surgen del caso. El criterio rector para determinar el cumplimiento del requisito señalado y, muy en especial, de notificar las disposiciones legales alegadamente violadas y los hechos que dan lugar a la violación, es si la notificación razonablemente le permite preparar su caso. La medida que se aplica es si la persona querellada conoce la conducta ilegal que se le imputa y tiene una oportunidad justa y adecuada de presentar su defensa. D. Fernández Quiñones, ante.
Forzoso es concluir que erró D.A.C.O. al resolver que la notificación de infracción es una conforme a derecho. La misma se limita a exponer los elementos típicos de la infracción alegada sin indicar hecho alguno referente al mismo. Deja de detallar los artículos o bienes a que se refiere la agencia que se pusieron en venta en contravención del Reglamento. Con el propósito de poder tipificar las faltas impuestas, hay que especificar lo que la agencia no notificó en su “aviso y notificación de infracción,” los bienes objeto del anuncio que a su vez alegadamente resultó engañoso por no contar con cantidad suficiente.
C
No podemos perder de vista de que en el presente caso el dictamen adjudicativo final de la agencia confirmando la violación reglamentaria y la imposición de la multa, se emitió sin que se le haya conferido a Comp USA el derecho a la celebración de vista. El error incide fundamentalmente en el debido proceso de ley, por lo que aunque no se plantea en aras de impartir justicia, tenemos facultad para considerarlo. Hons. Castro, Cabán v. Depto. de Justicia, 153 D.P.R. 302, 312 (2001); Hernández v. Espinosa, 145 D.P.R. 248, 264 (1998). El día de la vista administrativa se planteó la desestimación de la “notificación de infracción.” Cuando la agencia resolvió que no procedía la desestimación de la notificación de infracción, estaba impedido de emitir su dictamen final conclusivo de que Comp USA violó la ley y los reglamentos. Debió devolver el caso para la etapa de la vista administrativa para dar cumplimiento a la see. 3.9 de la Ley Núm. 170, ante, a saber, la celebración de la audiencia, presentación de evidencia, contrainterrogatorio y la decisión a base del expediente *75bajo el criterio de evidencia sustancial.
En Magriz v. Empresas Nativas, 143 D.P.R. 63, 70 (1997), el Tribunal Supremo expresó:
“Para garantizar el objetivo de hallar la verdad y hacer justicia a las partes, tanto la Sec. 3.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2151, como la jurisprudencia, han establecido que al emitirse una resolución la agéncia debe salvaguardar el derecho a la concesión de vista previa, a una notificación oportuna y adecuada, al derecho a ser oído, a confrontarse con los testigos, a presentar prueba oral y escrita a su favor, y a la presencia de un adjudicador imparcial. ” Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 202 (1987); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973). La decisión administrativa ha de ser informada con conocimiento y comprensión en la evidencia pertinente al caso, A.D.C.V.P. v. Tribunal Superior, 101 D.P.R. 875, 883 (1974). Además, deben efectuarse determinaciones de hechos y consagrar los fundamentos para la decisión administrativa. Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987).
En Almonte et al. v. Brito, 156 D.P.R. 475 (2002), el Tribunal Supremo resolvió:
“Se han hecho extensivas a los procedimientos administrativos las siguientes garantías tradicionalmente reconocidas: la concesión a una vista previa, oportuna y adecuada notificación, derecho a ser oído, confrontarse con los testigos, presentar prueba oral y escrita a su favor, y la presencia de un adjudicador imparcial.” López y otros v. Asoc. de Taxis de Cayey, supra, pág. 114; Henríquez v. Consejo Educación Superior, supra; Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 795 (1973).
La Sec. 3.1 de la Ley Núm. 170 de 12 de agosto de 1988 (3 L.P.R.A. sec. 2151), según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), reconoce las garantías antes señaladas.
Las decisiones administrativas están revestidas de una presunción de regularidad y corrección; por lo que sólo intervendremos si las mismas no hayan apoyo en el expediente administrativo. P.C.M.E. Comercial S.E. v. Junta de Calidad Ambiental, res. 23 de diciembre de 2005, 2006 J.T.S. 7. Nuestro ejercicio de revisión debe regirse por el criterio de razonabilidad en la actuación de la agencia. Otero Mercado v. Toyota de P.R. Corp. res. 3 de febrero de 2005, 2005 J.T.S. 13. Evidencia sustancial es aquella evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión. Otero Mercado v. Toyota de P.R. Corp., ante.
Compete al que impugna una determinación administrativa probar que la evidencia en que se apoya la agencia no es sustancial. Debe demostrar que existe otra prueba en el expediente que reduzca o menoscabe el valor probatorio en la evidencia impugnada hasta el punto de que no se pueda concluir que la determinación de la agencia fue razonable de acuerdo con la totalidad de la prueba que tuvo ante su consideración. Misión Industrial P.R., Inc. v. Junta de Planificación, 146 D.P.R. 641 (1998).
En cuanto a las conclusiones de derecho del organismo administrativo, éstas son revisables in toto, 3 L.P.R. A. sec. 2175; Municipio de San Juan v. Junta de Calidad Ambiental, 152 D.P.R. 673 (2000).
Concluimos que se le negó a Comp USA el derecho a la vista administrativa al resolverse la controversia; ya que se le impuso la multa tan pronto se denegó la desestimación, sin proveer una vista evidenciaría. El propósito que persigue el reglamento es evitar la actuación engañosa consistente en anunciar un producto en especial, sin tener disponible una cantidad suficiente para satisfacer la demanda razonablemente previsible. En el caso de autos, no existe evidencia alguna sobre cómo comparan las cantidades disponibles, según indicadas en el “flyer” con la demanda razonablemente previsible. Véase que la venta especial es por sólo dos (2) días. Al *76no celebrarse vista evidenciaría, previo a la imposición de la multa de dos mil dólares ($2,000.00), se le violó el debido proceso de ley. Procede que revoquemos la multa ilegalmente impuesta.
D
Los tribunales deben brindar, igualmente, deferencia a las interpretaciones que las agencias administrativas hacen de las leyes cuya administración le fue encomendada por la Legislatura y de las normas jurisprudenciales y reglamentarias aplicables. Ello, en función del conocimiento especializado que la agencia posee en los asuntos o materia delegada por la Asamblea Legislativa. Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997; Reyes Salcedo v. Policía de P.R., 143 D.P.R. 85 (1997). Esta deferencia judicial al expertise administrativo, cede ante una actuación irrazonable, ilegal o arbitraria. Asoc. Vec. H. San Jorge v. U. Med. Corp., 150 D.P.R. 70 (2000). Por imperativo del debido proceso de ley, se exige a las agencias administrativas llevar a cabo un proceso justo y equitativo al intervenir con el interés propietario de una persona. López Santos v. Asoc. de Taxis de Cayey, 142 D.P.R. 109 (1996). Si el tribunal, luego de un análisis ponderado del expediente en su totalidad, descubre que se infringieron valores constitucionales o la actuación administrativa fue arbitraria o irrazonable, puede sustituir el criterio de la agencia por el suyo y revisar el dictamen administrativo. Pérez v. VPH Motor Corp., 152 D.P.R. 475 (2000).
Debemos deferencia a las interpretaciones del derecho que hagan las agencias administrativas en la medida que no sea una irrazonable. Ramírez v. Depto. de Salud, 147 D.P.R. 901 (1999); Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974). Ahora bien, no debemos aceptar aquella interpretación estatutaria que es contraria al lenguaje o propósito expreso de la Ley. Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966); Compañía Azucarera v. Comisión de Servicio Público, 71 D.P.R. 212 (1956).
No se le dio cumplimiento al Reglamento Núm. 6772 sobre la manera de llevar a cabo la investigación administrativa. Ello, amparada la investigación básicamente en la lectura de un “shopper”. La interpretación de la agencia de diferenciar el procedimiento a base de si la investigación se llevó a cabo a base de la visita al establecimiento comercial o no, no es una amparada en el Reglamento. La agencia venía obligada a seguir los procedimientos contenidos en los propios reglamentos que promulgó. No hay base en el expediente ni justificación legal que nazca del expertise de D.A.C.O. para aplicar los requisitos de la Regla 8, sólo a casos en que la investigación se lleve a cabo en el local del comercio. Tal disposición no excluye de su aplicación a “investigación” por lecturas de un “shopper”.
Ill
Por todo lo antes expuesto, revocamos la resolución emitida en reconsideración por D.A. C. O. el 5 de junio de 2005. En consecuencia, se revoca la imposición de multa a Comp USA.
Lo acordó y manda el Tribunal y lo certifica la Secretaria del Tribunal.
María Elena Pérez Ortiz
Secretaria del Tribunal de Apelaciones